Citation Nr: 1141023	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a sinus disorder due to an undiagnosed illness.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a stomach disorder including gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a skin disability manifested by a rash to the legs and groin.

7.  Entitlement to an earlier effective date for the grant of service connection for tinnitus prior to March 13, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to August 1997 and from May 2001 to October 2001.  The Veteran also served with a reserve component from November 1996 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2011, the Board remanded the appeal to provide the Veteran with a hearing he had requested.  In August 2011, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

The claims of service connection for a sinus disorder, a stomach disorder, and a skin disability as well as the claim for an earlier effective date for the grant of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that current right ear hearing loss is related to service and there is no evidence of compensable right ear hearing loss within one year of the claimant's separation from his second period of active duty.

2.  The preponderance of the competent and credible evidence is against a finding that current cervical spine disability is related to service and there is no evidence of compensable cervical spine arthritis within one year of the claimant's separation from his second period of active duty.

3.  The preponderance of the competent and credible evidence of record shows that the Veteran's sinus disorder is caused by chronic sinusitis. 


CONCLUSION OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by military service and sensor neural hearing loss of the right ear may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.365 (2011).

2.  A cervical spine disability was not incurred in or aggravated by military service and arthritis of the cervical spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Service connection for a sinus disorder due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in October 2005, February 2006, and March 2006, prior to the April 2006 and August 2006 rating decisions, along with a letters dated in July 2006, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the April 2006 and August 2006 rating decisions, that providing him with adequate notice in the above letters followed by a readjudication of the claims in the July 2008 supplemental statements of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudications.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board also finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statements of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for service connection.  The Veteran was assisted at the hearing by his accredited representative.  Specifically, the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the Lincoln, Des Moines, and Omaha VA Medical Centers as well as from Dr. Gilberto Collazo, and Dr. Dave Felber. 

As to the claim of service connection for right ear hearing loss and a cervical spine disability, the record shows that the Veteran was afforded VA examinations in March 2006 and January 2007 that the Board finds are adequate to adjudicate the claims because the examiners reviewed the claims file, conducted an in-depth examination of the claimant, and thereafter provided medical opinions as to the origin or etiology his disorders as well as a rational for the opinions that were supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim of service connection for a sinus disorder due to an undiagnosed illness, the Board finds that VA had no obligation to provide the Veteran with a VA examination because, for reasons that will be explained below, the claim is being denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, the Board finds that a remand for such an examination is not required.

Lastly, the Board notes that following the issuance of the July 2008 supplemental statements of the case the RO received both VA and private treatment records in support of the appeal.  Nonetheless, the Board finds that the claims of service connection for right ear hearing loss and a cervical spine disability do not need to be remanded for the issuance of another supplemental statement of the case because a review of these records does not reveals any pertinent evidence as to these claims.  See 38 C.F.R. § 19.31 (2010) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his current right ear hearing loss and cervical spine disability were caused by his active duty for training (ACDUTRA) from April 1997 to August 1997 and/or his deployment to the Persian Gulf from May 2011 to October 2001.  Specifically, as to his hearing loss, he testified it was caused by his exposure to small arms and artillery fire as a scout while in Kuwait and Iraq.  He also claims it was caused by his exposure to RAF bomber aircraft at his base in Kuwait.  As to his cervical spine disability, he claims it was caused by the falling while on active duty and injured neck when he struck his head.  He also claims his cervical spine disability was caused by the physical demands of his job as an infantryman including, because he was the biggest man in his platoon at 6 feet 8 inches tall and 230 pounds, having to carry a pack that weighed over 200 pounds and go on patrol carrying the barrel of a 50 caliber machine gun or carry the M60 machinegun.  As to the claim of service connection for a sinus disorder, the Veteran contends that it is an undiagnosed illnesses caused by his exposure to toxins (i.e., burning oil wells, chemical weapons, etc . . .) while serving in the Persian Gulf.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis sensor neural hearing loss will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

With regard to undiagnosed illnesses, a statutory presumption exists for chronic disabilities resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, confirmed by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).  Specifically, in order to establish entitlement to service connection under section 1117, the evidence must show that (1) the appellant is a Persian Gulf veteran who (2) exhibits objective indications; (3) of a chronic disability; (4) which became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or "to a degree of 10% or more not later than [December 31, 2011]"; and the evidence must show "that (5) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Right Ear Hearing Loss & Cervical Spine Disability

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD 214 list his occupational specialty as Infantryman and showed he served in Kuwait from June 2001 to October 2001.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to small arms and artillery fire as well as the noise generated by bombers while deployed to the Persian Gulf as an infantryman from June 2001 to October 2001 and having problems with hearing people talk since that time even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds that the Veteran is both competent and credible to report on having cervical spine pain and lost motion since falling while on active duty as well as having to go out on patrols carrying hundreds of pounds of equipment even when not documented in his service treatment records.  Id.  Likewise, the Board finds that the Veteran's buddies, who in November 2005 and December 2005, filed with the RO statements describing what they saw when they served with the claimant on active duty, including neck pain and/or a neck injury, are both competent and credible to report on what they saw. 

However, the Board notes that the Veteran's service treatment records, including the October 2001 separation and post-deployment examinations, are negative for complaints or treatment for symptoms of and/or a diagnosis of hearing loss as defined by VA.  They are also negative for any incident in which the Veteran was treated following a fall or complaints or treatment for symptoms of and/or a diagnosis of a cervical spine disorder while on active duty.  In fact, the Board notes that while the results from the Veteran's audiological examination at the October 2001 separation examination were elevated, they were nonetheless substantially the same as those on his April 2001 entry examination.  Likewise, the October 2001 separation examiner opined that examination of his neck and spine were normal. 

Moreover, as to these lay claims, the Board finds that these condition may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 and to diagnose a chronic spine disorder and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that these lay opinions that the Veteran had right ear hearing loss and a chronic cervical spine disability while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Give the above, the Board finds more compelling the service treatment records, including the normal October 2001 separation and post-deployment examinations, which are negative for complaints, diagnoses, or treatment for right ear hearing loss, a fall, or a cervical spine disability and which include both an audiological examination that did not show right ear hearing loss and a medical opinion that he did not have a cervical spine disability at the time of his separation from his second period of active duty than the Veteran's and his buddies claims that he had problems with hearing people talk since being exposed to loud noise while in the Persian Gulf and his claims of having problems with his neck since his alleged fall and/or over use of his neck while carrying heavy loads while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for right ear hearing loss and a cervical spine disability based on in-service incurrence during either ACDUTRA, inactive duty for training (INACDUTRA), and/or active duty must be denied despite the fact that the Veteran was exposed to small arms and artillery fire as well as the noise generated by bombers while deployed to the Persian Gulf as an infantryman from June 2001 to October 2001 and despite the fact that as an infantryman he was expected to perform his duties while carry very heavy loads.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable right ear sensor neural hearing loss and/or cervical spine arthritis within one year of his separation from his second period of active duty.  Accordingly, entitlement to service connection for right ear hearing loss and a cervical spine disability based on a presumptive basis must be denied.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 2001 and the first complaints of right ear hearing loss in 2004 and a cervical spine disability in 2003 to be compelling evidence against finding continuity.  Put another way, the multi-year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems hearing conversational speech and pain and lost motion in his neck since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's buddies and representative are competent to give evidence about they can see like claimant appearing to have trouble hearing them talk or his having a what appeared to be a stiff and painful neck.  Id.

However, upon review of the claims file, the Board finds that the Veteran's, his buddies, and his representative's assertions that the claimant has had his current right ear hearing loss disability and cervical spine disability since service are not credible.  In this regard, the Veteran, his buddies, and his representative's claims are contrary to what is found in the service records.  

In these circumstances, the Board gives more credence and weight to the lack of medical evidence of record, which does not show complaints, diagnoses, or treatment for either of the claimed disorders in-service or for several years following his separation from his second period of active duty, than any claims by the Veteran, his buddies, and his representative to the contrary.  See Maxson, supra; Mense, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Therefore, entitlement to service connection for right ear hearing loss and a cervical spine disability based on post-service continuity of symptomatology following either ACDUTRA, INACDUTRA, and/or active duty must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's right ear hearing loss and cervical spine disability and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, the March 2006 and January 2007 VA examiners, after a review of the record on appeal and an examination of the claimant, specifically opined that they were not related to service.  As to the right ear hearing loss, the March 2006 examiner reached this conclusion because normal hearing was documented at the time of the Veteran's separation from his second period of active duty.  As to the cervical spine disability, the January 2007 examiner reached this conclusion because the symptoms the Veteran described were consistent with musculoligamentous strain, x-rays showed no significant pathology, and there was inadequate evidence to link his neck complaints with events/injuries while in service.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's, his buddies, and his representative's assertions that the claimant's right ear hearing loss and cervical spine disability were caused by his in-service noise exposure and neck injury, the Board finds that these condition may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 and to diagnose a chronic spine disorder and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that right ear hearing loss and cervical spine disability were caused by service is not competent evidence.  Routen, supra; see also Bostain, supra.  Furthermore, the Board finds more competent and credible the opinions by the March 2006 and January 2007 VA examiners that his hearing loss and cervical spine disability were not caused by his military service than the Veteran, his buddies, and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for right ear hearing loss and a cervical spine disability is not warranted based on the initial documentation of the disabilities after ACDUTRA, INACDUTRA, and/or active duty because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for right ear hearing loss and a cervical spine disability.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.  

The Sinus Disorder as an Undiagnosed Illness

As to whether the appellant is a Persian Gulf veteran, Veteran's DD 214 shows he served in Kuwait from June 2001 to October 2001.  Therefore, the Board finds that the Veteran meets the threshold criteria to be considered a Persian Gulf veteran.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

As to whether the appellant has an undiagnosed illness, the Board notes that the record starting in 1998 shows the Veteran's complaints and treatment for a sinus disorder diagnosed as sinusitis.  In fact, the July 2006 VA Persian Gulf examiner specifically opined that his sinus disorder was caused by chronic sinusitis.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  

In this regard, the Board notes that neither the Veteran, his buddies, or his representative are competent to opine that the claimant's symptoms are due to an undiagnosed illness as this particular relationship involves a medically complex question that goes beyond their lay observations.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, the Board finds more competent and credible the opinion by the July 2006 VA Persian Gulf examiner that his sinus disorder was caused by chronic sinusitis than any lay claims to the contrary found in the record.  See Black, supra.

The issue here is whether the Veteran's claimed sinus disorder is due to an undiagnosed illness attributable to Gulf War service.  As the preponderance of the competent and credible evidence of record shows that the Veteran's sinus disorder is attributable to known clinical diagnoses, the Board finds that 38 C.F.R. § 3.317 is not for application.  Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for undiagnosed illnesses manifested by a sinus disorder under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Also see Gutierrez, supra.  Therefore, the claims of service connection for an undiagnosed illness manifested by a sinus disorder must be denied.

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a sinus disorder as an undiagnosed illness is denied.


REMAND

As to the claim of service connection for a sinus disorder, not only does the record, including the July 2006 Gulf War Protocol VA examination, show the Veteran being diagnosed with chronic sinusitis, but the July 2006 VA sinus examiner opined that, based on his abnormal anatomy, the claimant was almost certainly born with a smaller maxillary sinus on the right side which makes him prone to chronic sinus disease.

However, the July 2006 VA examiner did not thereafter provide an opinion as to whether the Veteran's pre-existed sinus disorder clearly and unmistakably was not aggravated by either of the his periods of service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Therefore, the Board finds that a remand to obtain such as opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of service connection for a stomach disorder including GERD, the post-service record, including the July 2006 sinus VA examination, document the Veteran's complaints and treatment for a number of stomach disorders including GERD.  Moreover, the Board finds that the Veteran is competent and credible to report on having problems with symptoms of GERD while on active duty and since that time even though not documented in his medical records because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Furthermore, while the RO provided the Veteran with a VA examination in August 2007 to ascertain the origins or etiology of his stomach disorders and provided such an opinion as to his irritable bowel syndrome, that examiner did not provide an opinion as to whether or not the claimant's other stomach disorders, including GERD, were caused by either of the claimant's periods of service.  Therefore, the Board finds that a remand to obtain such as opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr, supra.  

Also as to this claim of service connection for a stomach disorder including GERD, the Veteran is alleging that it may also have been caused or aggravated by the post nasal drip caused by his sinus disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, while the appeal is in remand status, the VA examiner should also provide an opinion as to this theory of entitlement.  See 38 U.S.C.A. § 5103A(d); Barr, supra.

As to the claim of service connection for a skin disability, the post-service record starting in approximately 2003 documents the Veteran's complaints and treatment for a skin rash variously diagnosed as diagnosed as a yeast infection, moniliasis, eczema, tinea cruris.  Moreover, the Board once again finds that the Veteran is competent and credible to report on having problems with symptoms of skin disorder, such as a rash and itchiness, while on active duty and since that time even though not documented in his medical records because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds that a remand is required to obtain a medical opinion as to the relationship between the Veteran's post-service skin disorders and his military service.  See 38 U.S.C.A. § 5103A(d); Barr, supra.  

The record also shows that the Veteran receives ongoing treatment for his various disorders from the Omaha and Lincoln VA Medical Centers.  Therefore, while the appeal is in remand status, his treatment records dated from June 2010 to the present from the Omaha facility and his records dated from May 2009 from the Lincoln facility should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claim for an earlier effective date for the grant of service connection for tinnitus, in April 2006 the Veteran filed notices of disagreement with the March 13, 2006, effective date assigned by the April 2006 rating decision for the grant of service connection for tinnitus.  See 38 C.F.R. § 20.201 (2010); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  Moreover, the Veteran in August 2006 again expressed disagreement with the effective date assigned for the grant of service connection for his tinnitus.  No further action was taken by the RO.  Therefore, the Board finds that this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record the Veteran's treatment records from the Omaha VA Medical Center dated from June 2010 to the present and treatment records from the Lincoln VA Medical Center dated from May 2009 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the July 2006 VA sinus examination by the same examiner if available, or another qualified examiner if he is not available, to ascertain the origins of his sinus disorder.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant if needed, and after conducting all necessary testing, the examiner should provide an answer to the following question:

Is there clear and unmistakable evidence that the Veteran's smaller maxillary sinus on the right side which makes him prone to chronic sinus disease was not aggravated by either of his periods of service?

In providing an answer to the above questions, the examiner is advised that the Veteran is competent and credible to report on having symptoms of sinusitis in-service and since that time because its symptom are observable by a lay person even when not documented in his medical records.  

In providing an answer to the above question, the examiner is advised that the term clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  

In providing an answer to the above question, the examiner is advised that the term aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

3. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination by a gastroenterologist to ascertain the origins of his stomach disorder including GERD.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's chronic stomach disorders since 2005? 

b.  As to each diagnosed chronic stomach disorder, except irritable bowel syndrome, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's last period of active duty?

c.  As to each diagnosed chronic stomach disorder, except irritable bowel syndrome, is it at least as likely as not (50 percent probability or more) that it was caused by the post-nasal drip caused by his sinusitis?

d.  As to each diagnosed chronic stomach disorder, except irritable bowel syndrome, is it at least as likely as not (50 percent probability or more) that it was aggravated by the post-nasal drip caused by his sinusitis?


In providing answers to the above questions, the examiner is advised that the Veteran is competent and credible to report on having symptoms of GERD in-service and since that time because its symptom are observable by a lay person even when not documented in his medical records.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the Veteran is already service connected for irritable bowel syndrome.

4. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination by a dermatologist to ascertain the origins of his skin disorders.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's chronic skin disorders since 2005? 

b.  As to each diagnosed skin disorder, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's last period of active duty?

In providing answers to the above questions, the examiner is advised that the Veteran is competent and credible to report on having a rash since spilling diesel fuel on himself while in the Persian Gulf because this symptom is observable by a lay person even when not documented in his medical records.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5. The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received since the July 2008 supplemental statement of the case as well as all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

6. As to the claim for an earlier effective date for the grant of service connection for tinnitus, the RO/AMC should issue a statement of the case.  If the Veteran files a timely substantive appeal, this issue should be returned for review by the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


